Citation Nr: 1622673	
Decision Date: 06/06/16    Archive Date: 06/21/16

DOCKET NO.  10-47 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from February 1968 to January 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from January 2010, August 2015, and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A claim to reopen service connection for a low back disorder was received in July 2009.  In May 2012, the Board denied reopening service connection for a low back strain (lumbar spine disorder).  

The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the parties filed a Joint Motion for Remand requesting that the May 2012 Board decision be vacated and the matter be remanded to the Board, which was granted by the Court in February 2013.  In November 2013, the Board reopened service connection for a low back strain (low back disorder).  The issue of service connection for a low back disorder was remanded by the Board in November 2013, July 2014, and March 2015.

A claim for service connection for sleep apnea was received in June 2015.  The August 2015 and April 2016 rating decision, in pertinent part, denied service connection for sleep apnea.

In November 2013, July 2014, and March 2015, the Board remanded the issue of service connection for a low back disorder for further development.  Pursuant to the Board remand instructions, the Veteran was afforded a VA examination in March 2014 to assist in determining the etiology of the claimed low back disorder.  Addendum VA medical opinions were obtained in August 2014 and August 2015.  As discussed below, the Board finds that the March 2014 VA examination report and addendum medical opinions, taken together, were thorough and adequate and in compliance with the Board's remand instructions.  As such, the Board finds there has been substantial compliance with the prior Board remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The case was returned to the Board for appellate consideration and is now ready for disposition with respect to the issue of service connection for a low back disorder.  

An April 2014 VA (heart conditions) examination report has been associated with the claims file.  The Veteran also submitted articles in connection with the claim for sleep apnea that were received in May 2016.  While the most recent supplemental statement of the case (dated in October 2015) does not include review of this evidence, this evidence relates to the issues of service connection for a heart disorder, which is not in appellate status before the Board, and for sleep apnea, which is being remanded below.  Further, in May 2016, the representative waived agency of original jurisdiction (AOJ) review of any additional evidence.  As such, the Veteran is not prejudiced by the Board promulgating a decision without AOJ consideration of this evidence in the first instance.

In January 2012, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge at the RO in Nashville, Tennessee (Travel Board hearing).  A transcript of the hearing is of record.  

The issue of service connection for sleep apnea, to include as secondary to the service-connected PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A preexisting low back strain was noted at service entry.

2.  The preexisting low back strain did not permanently increase in severity during service.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In this case, with respect to the issue of service connection for a low back disorder decided herein, the Veteran was provided notice in August 2009, prior to the initial adjudication of the claim in January 2010.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  As this appeal stems from a claim to reopen service connection for low back disorder, the August 2009 notice letter also satisfied the requirements under Kent v. Nicholson, 20 Vet. App. 1 (2006).  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, service personnel records, private treatment records, VA examination reports, and lay statements.

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was afforded a VA examination in March 2014 and addendum VA medical opinions were obtained in August 2014 and August 2015 (the reports of which have been associated with the claims file).  In the remand instructions, the Board instructed the VA examiners to use the clear and unmistakable evidentiary standard when opining as to whether a low back disorder 1) preexisted service and 2) was not aggravated during service - the standard required when a condition was not "noted" at entrance into service.  See 38 U.S.C.A. §1111 (West 2014); 38 C.F.R. § 3.304 (2015).  The representative has also contended that the VA medical opinions were inadequate because they did not apply the clear and unmistakable evidentiary standard to both prongs of the opinion.  See June 2014 and March 2015 written statement from the representative.  

However, as discussed in detail below, a low back disorder was "noted" on the February 1968 service enlistment physical examination report - the Veteran's spine was noted as clinically abnormal and the military physician noted a diagnosis of "low back strain - NCD (not considered disqualifying)."  Because a preexisting low back disorder was "noted" at service entrance, clear and unmistakable evidence that the preexisting disorder was not aggravated during service is not required.  Rather, the evidentiary standard required is one of equipoise (reasonable doubt) - the preexisting condition noted at entrance into service must be shown to have at least as likely as not increased in severity during service beyond its natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

The March 2014 VA examiner opined (at the March 2014 VA examination and in the August 2014 addendum medical opinion) that the low back condition clearly and unmistakably existed prior to service and was less likely as not aggravated during service.  The August 2015 VA examiner opined that the low back condition clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during service.  If a preexisting condition clearly and unmistakably was not aggravated during service (as opined by the VA examiner in the August 2015 VA medical opinion), the logical inference is that the preexisting condition also was less likely as not aggravated during service - i.e., the higher, stricter evidentiary standard (clear and unmistakable evidence) necessarily encompasses the lower, equipoise standard (reasonable doubt).  The Board finds that the Veteran is not prejudiced by the erroneous standard used in the remand instructions because VA medical opinions are of record that satisfy both the reasonable doubt evidentiary standard (the March 2014 VA examination report and August 2014 addendum medical opinion) and the clear and unmistakable evidentiary standard (the August 2015 VA medical opinion).           

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki,		 643 F.3d 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  Indeed, even when the adequacy is challenged, the Board may assume the competency of any VA medical examiner, including even nurse practitioners, as long as, under 38 C.F.R.	 § 3.159(a)(1), the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  

In a June 2014 written statement, the representative contended that the March 2014 VA examination was not supported by sufficient rationale because a post-service back injury would not make it more or less likely that the Veteran's preexisting back injury was aggravated by active service.  The representative further contended that the VA examiner's rationale was not sufficient because the medical examiner did not address the service treatment records reflecting in-service treatment for a low back condition. 

In a November 2015 written statement, the representative contended that the August 2015 VA examiner failed to address the Veteran's May 2014 and May 2015 contentions regarding his low back condition and, as such, the VA medical opinion was inadequate.  In a May 2016 written statement, through the representative, the Veteran contended that the August 2015 VA medical opinion was inadequate because it was not supported by an adequate rationale that addressed the entirety of the service treatment records.  The Veteran contended that the August 2015 VA examiner's "negative opinions were based on a cursory review of the evidence and should be afforded scant probative value."  

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant challenging the expertise of a VA physician must "set forth the specific reasons . . . that the expert is not qualified to give an opinion."  Bastien v. Shinseki, 599 F.3d 1301, 1307 (Fed. Cir. 2010).  That has not happened in this case.  While the Veteran has expressed disagreement with the VA examiners' finding and contended that the March 2014 VA examiner did not address all the pertinent evidence and the August 2015 examiner performed a "cursory review" of the available evidence, this is not supported by the evidence of record.  There is no indication from the evidence of record that the March 2014 or August 2015 VA examiner did not review all the relevant evidence, including the Veteran's lay statements and service treatment records, or misstated any relevant fact.  

The VA examiners provided reasons and bases to support their opinions.  The March 2014 VA examiner provided medical opinions with supporting rationale that the preexisting low back disorder was less likely than not aggravated during service.  Further, as discussed above, because the preexisting low back disorder was "noted" at entrance into service, the August 2015 VA examiner actually used an evidentiary standard - clear and unmistakable evidence - that would be more onerous on VA, if it were applicable.  

The Board finds that the March 2014 VA examination report and August 2014 and August 2015 VA addendum medical opinions, taken together and in light of the other evidence of record, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of service connection for a low back disorder.  The March 2014 VA examiner interviewed and examined the Veteran, including eliciting a history from him, and conducted clinical testing.  For the purposes of preparing the August 2014 addendum opinion, the March 2014 VA examiner reviewed the claims file and provided opinions with regard to the etiology of the back disability.  For the purposes of preparing the August 2015 addendum medical opinion, a different VA examiner reviewed the claims file and provided opinions with regard to the etiology of the back disability.

The Veteran testified at a February 2012 Board hearing before the undersigned Veterans Law Judge and a transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the Board hearing, the Veterans Law Judge advised the Veteran as to the issue on appeal and asked the Veteran to describe any in-service worsening of the low back disorder.  See Board hearing transcript at 29-30.   

The Veteran testified regarding symptoms, limitations, and problems associated with the low back disorder during service as well as the worsening of symptoms during service.  Further, the Veteran was provided a VA examination in March 2014 with addendum medical opinions obtained in August 2014 and August 2015 that provide additional evidence as whether the low back disorder was aggravated during service.  As there is both lay and medical evidence of record pertaining to the question of aggravation of the preexisting back disorder during service, there is no mission or overlooked evidence that required specific advice as to any missing element of service connection.  Neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Veterans Law Judge.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and can adjudicate the claim based on the current record.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 
38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.    

Service Connection for a Low Back Disorder 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

While the Veteran has been diagnosed with degenerative arthritis of the spine, see March 2014 VA examination report, which is listed as a "chronic disease" under 38 C.F.R. § 3.309(a) (2015), as discussed below, the Board finds that the Veteran's preexisting back strain was "noted" at entrance into service and did not permanently increase in severity during service; therefore, the presumptive provisions based on "chronic" symptoms in service and "continuous" symptoms since service at 38 C.F.R. § 3.303(b) or manifesting within one year of service separation at 38 C.F.R. § 3.307 (2015) do not apply.  

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  Id.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Veteran filed a claim to reopen service connection for a low back disorder in July 2009 (service connection for a low back disorder was originally denied in March 1970).  The Veteran essentially contends that the preexisting low back disorder worsened (beyond the natural progression of the disease) during and since service separation.  In the July 2009 claim, the Veteran contended that he injured his lower back during physical training in service and was given a P3 profile.  

In a May 2014 written statement, the Veteran indicated that he did not understand how VA can conclude that the pre-service school bus accident was the sole cause of his current back pain or that the condition was not aggravated beyond its natural progression in service.  The Veteran reported that he was put on a physical profile prohibiting running, heavy lifting, stooping, and prolonged standing, walking or marching, and then was sent to Vietnam as a warehouseman requiring him to do most of what the profile prohibited.  The Veteran contended that the back pain was ongoing during his service in Vietnam and was made worse in the performance of his duties.  The Veteran contended that the reason no mention of a back abnormality was noted at service separation in January 1970 was because "all soldiers wanted was out" and, with the volume of separations, the physical examinations were not thorough.  See also January 2012 Board hearing transcript, May 2015 written statement.  

At the January 2012 Board hearing, the Veteran testified that, while he did not seek treatment in Vietnam for the low back symptoms, he self-medicated with alcohol and over the counter medications.  See Board hearing transcript at 26.  The Veteran testified that his lower back ached more and the pain was more intense at the time of service separation in January 1970 compared with entrance into service in February 1968.  See id. at 29-30. 

Initially, the DD Form 214 notes that the Veteran served as a Warehouseman and did not receive any medals associated with combat.  While the November 2009 VA PTSD examination report notes that the Veteran had combat experience and, in a May 2012 decision, the Board granted service connection for PTSD based on stressors related to fear and hostile military and terrorist activity, 38 C.F.R. § 3.304(f) (2015), the Veteran has not contended that he aggravated his back during combat in service.  Rather the Veteran has consistently contended that he aggravated his back during basic training and while performing duties as a Warehouseman.  See January 2012 Board hearing transcript at 18-27.  As such, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) do not apply.  

Having considered all the evidence of record, lay and medical, in light of the regulations noted above, the Board finds that service connection is not warranted for the Veteran's low back disorder.  In this case, the evidence shows that the Veteran had preexisting low back strain that was "noted" at entrance into service that did not increase in severity during service.    

On a July 1966 pre-induction report of medical history, the Veteran denied recurrent back pain.  On the February 1968 service enlistment physical examination report, the Veteran's spine was noted as clinically abnormal.  The military physical noted a diagnosis of low back strain, NCD (not considered disqualifying).  On an associated report of medical history, the Veteran reported a "curved spine" and endorsed recurrent back pain.  The reviewing physician noted a history of a school bus accident with resulting low back pain "following recent heavy lifting especially - better."  As the low back strain was "noted" at service entrance, the Board finds the presumption of soundness at entry into service does not attach.  38 U.S.C.A. 
§ 1111.  As the Veteran's preexisting low back strain was noted at the time of entry into service, service connection for a low back disorder may be granted only if it is shown that the low back strain worsened in severity beyond its natural progression during service, i.e., was "aggravated by" service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.

If any in-service aggravation of a preexisting disorder noted at service entrance is shown, the in-service evidence of aggravation is considered sufficient to allow for service connection unless there is clear and unmistakable evidence that the disorder was not permanently aggravated beyond the natural progression of the condition during service.  See 38 C.F.R. § 3.306.  In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service, and then whether this constitutes an increase, permanent in nature, in the disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993).  The primary question then is whether the preexisting low back strain is shown to have increased in severity during active service.  In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).

On the question of aggravation, in this case, the Board finds that the weight of the evidence shows that the Veteran's preexisting low back strain that was noted at entrance into service did not increase in severity during service.  February to July 1968 service treatment records note that the Veteran reported low back pain and was treated with muscle relaxants.  May 1968 service treatment records note that the Veteran was assessed by the orthopedic department at an army hospital based on a history of recurrent and persistent back pain.  The service treatment record notes that the Veteran was unfit for infantry.  In May 1968, the Veteran was placed on a permanent medical profile due to chronic low back pain.  The Veteran was found fit for service in the Republic of Vietnam under the profile limitations of no crawling, stooping, running, jumping, prolonged standing or marching, or strenuous physical activity.  A July 1968 service treatment record notes that the Veteran was unable to perform his present military occupational specialty (MOS) under the physical limitations and should have a profile change to a more suitable MOS such as a supply clerk.  The DD Form 214 notes that the Veteran's MOS was changed to Warehouseman.

No low back/lumbar spine disorders are noted on the January 1970 service separation physical examination report.  On an associated report of medical history, the Veteran endorsed "back trouble of any kind."  The reviewing military physician noted that the Veteran's positive answers, including the endorsement of back pain or a history of back pain, were found to be of no medical significance.  In February 1970, the Veteran filed a claim for service connection for a lower back disorder that was aggravated by service.  A March 1970 rating decision denied service connection on the basis of no current low back disability.   

A March 2003 private treatment record notes that the Veteran had a history of low back pain for one year (post-service) without injury.  The treatment record notes that the Veteran's only injury was a sixth grade (pre-service) motor vehicle accident.  April 2003 private treatment records note a diagnosis of degenerative disease at L5-S1.  April 2006 private treatment records note that (post-service) the Veteran fell and injured his tailbone, and a recent post-service compression fracture at L1 was noted.  

While the Veteran recently contended during the course of this appeal that his low back disorder worsened in severity during service and that he had pain and stiffness in his back at service separation as compared to enlistment, such recent assertion is inconsistent with, and outweighed by, the more contemporaneous lay and medical evidence, including for treatment purposes.  While the Veteran repeatedly sought treatment for a low back disorder at the beginning of service (February to July 1968), the service treatment records do not reflect any treatment, complaints, or diagnoses related to a low back disorder later during service from July 1968 until the January 1970 service separation physical at which time the Veteran reported a history of low back pain that the reviewing military physician noted was of no medical significance.  

To the extent that the Veteran has asserted that the service separation physical was not thorough or that he did not report back problems at the time of service separation because he just wanted to be discharged, the Board finds that this assertion is not supported by the contemporaneous records.  On the January 1970 report of medical history, the Veteran did report a history of back pain; however, the reviewing physician was reviewed this and assessed it to be of no medical significance.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later)

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson,	 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Jandreau, 492 F.3d at 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

The Board finds that, as a lay person, while the Veteran is competent to report symptoms of the back that he experiences at any time, neither the Veteran nor the representative has been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the preexisting low back strain was aggravated by active service.  The Veteran's back disability is also a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests symptomatology that overlaps with other disorders.  Whether the Veteran's preexisting back disability was aggravated by service is a complex medical etiological question also involving internal and unseen processes unobservable by the Veteran.  As such, the Board finds that the Veteran's lay statements are not competent evidence on the question of aggravation and are outweighed by the other evidence of record, specifically the VA medical opinions discussed below that address the question of worsening beyond a normal progression during service.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury).   

In a February 2012 private medical opinion, Dr. J.J. wrote that it was possible that the Veteran's service may have hastened the decline in the Veteran's back degeneration if his service involved significant stress to the lower back.  The language of the medical opinion asserts only a possibility of relationship, not probability, twice qualifying the relationship as one that is "possible" and that "may" have occurred.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a physician indicating that the veteran's death "may or may not" have been averted if medical personnel could have effectively intubated the veteran was held to be speculative); Bloom v. West, 12 Vet. App. 185, 186-187 (treating physician's opinion that service "could have" precipitated a disability found too speculative); Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); and Bostain v. West,	 11 Vet. App. 124, 128 (1998) (the Court held that a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the veteran's death was too speculative to be new and material evidence).  As such, the Board accords the February 2012 private medical statement from Dr. J.J. low probative weight as it is a statement of mere possibility and not probability.

Further, the Board finds the private medical opinion from Dr. J.J. to be outweighed by the other evidence of record -- specifically, the March 2014 VA examination report and August 2014 and August 2015 VA addendum medical opinions. 

At the March 2014 VA examination, the Veteran reported a preexisting back injury that he contended was aggravated by active service.  The VA examination report notes a current diagnosis of degenerative arthritis of the spine.  The VA examiner, after a physical examination of the Veteran and a complete review of the claims file, opined that the claimed low back disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner noted that the service treatment records reflected that the Veteran was involved in a (pre-service) school bus accident and reported back pain (during service) in 1968.  The VA examiner further noted that the January 1970 service separation physical examination report had no mention of any back abnormality and post-service private treatment records reflected that the Veteran had a back injury in 2006 and was diagnosed with a recent compression fracture.  The VA examiner opined that it is less likely that the Veteran's current back pain is the ongoing pain since the school bus accident.  

In an August 2014 addendum medical opinion to the March 2014 VA examination report, the VA examiner opined that the claimed low back disorder, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The VA examiner noted that the service treatment records reflected that the Veteran was involved in a school bus accident in eighth grade, the back pain at the time of entrance into service was a preexisting condition, and the Veteran complained of back pain in 1968 that was diagnosed as a sprain and muscle relaxants were prescribed.  The VA examiner further noted that the January 1970 service separation examination report had no mention of a back abnormality, post-service private treatment records reflected that the Veteran sustained a back injury in 2006, and an August 2006 DEXA scan report revealed a recent compression fracture.  The VA examiner opined that it is less likely that the current back pain was aggravated during service because the records did not reflect an old compression fracture and the service separation physical examination report was normal.

In an August 2015 VA medical opinion report, the VA examiner opined that a low back disorder clearly and unmistakably preexisted entrance into service in February 1968 because of the history given of low back pain, injury, and treatment noted on the February 1968 service enlistment physical examination report.  The VA examiner further opined that preexisting low back pain was clearly and unmistakably not permanently worsened during (not aggravated by) active service from February 1968 to January 1970 because there was no evidence in the service treatment records of further back problems after the Veteran was placed on a permanent profile for chronic low back pain in June 1968 and no mention of worsening back pain was noted on the January 1970 service separation physical examination report.  

The Board finds that the March 2014 VA examination report and August 2014 and August 2015 VA addendum medical opinions are highly probative evidence that the Veteran's low back disorder did not worsen during service.  The VA examiners' opinions were based on the evidence in the claims folder, service treatment records, post-service private treatment records, subjective and objective examination, diagnostic and clinical test results, and lay statements from the Veteran regarding a pre-service back injury.  There is no indication that the VA examiners were not fully aware of the Veteran's past medical history or that the VA examiners misstated any relevant fact.  Moreover, the VA examiners had the requisite medical expertise to render a medical opinion regarding the etiology of the low back disorder and had sufficient facts and data on which to base the conclusion.  Additionally, the examiners took into account the clinical results from the Veteran's enlistment and separation physicals when reaching conclusions.  While the August 2015 VA examiner stated the opinions in terms of the highest degree of probability, that the low back disorder clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression, such strong opinion is not required in this case to constitute highly probative evidence against service connection.  Nevertheless, the degree of probability that a VA examiner expresses the opinion is one factor the Board may consider, and has considered, in determining the strength of the VA examiner's opinion.  Therefore, the Board finds that the March 2014 VA examination report and August 2014 and August 2015 VA addendum medical opinions are of great probative value.   

As the Veteran's low back strain was "noted" at service entrance, and the weight of the evidence indicates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of preexisting low back strain by service.  Because the evidence does not demonstrate worsening of the low back disorder during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Alternatively, even assuming arguendo that a low back strain was not "noted" at enlistment (based on an assumption that the "low back strain - NCD" (not considered disqualifying) recorded on the February 1968 service enlistment physical examination report does not constitute "noting" a disability as well as any implication that a low back disorder might not have been "noted" at service enlistment in February 1968 based on the Board's November 2013, July 2014, and March 2015 remand instructions), the Veteran's low back strain clearly and unmistakably existed prior to active service and clearly and unmistakably was not aggravated by active service.

As noted above, the March 2014 and August 2015 VA examiners both opined, based on a review of the service treatment records, including the February 1968 enlistment physical examination report's notation of a clinically abnormal spine and diagnosis of low back strain, NCD, and the Veteran's lay statements of a back injury prior to service, that a low back disorder clearly and unmistakably preexisted active service. 

Further, the Veteran has never contended that he did not have a preexisting low back disorder prior to service enlistment.  See January 2012 Board hearing transcript, May 2014 written statement.  Rather the Veteran contends that the preexisting low back disorder was aggravated by active service.  See id.

As discussed in detail above, in the August 2015 VA medical opinion report, the VA examiner opined that preexisting low back pain was clearly and unmistakably not permanently worsened during (not aggravated by) active service from February 1968 to January 1970.  The VA examiner noted that there was no evidence in the service treatment records of further back problems after the Veteran was placed on a permanent profile for chronic low back pain in June 1968 and no mention of worsening back pain was noted on the January 1970 service separation physical examination report

The Board places significant probative value on the August 2015 VA medical opinion undertaken to specifically address the question of aggravation.  After a review of the claims file, the VA examiner opined that the back disability was clearly and unmistakably not aggravated by active service.  The August 2015 VA opinion is competent and probative medical evidence because it is factually accurate, the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by sound reasoning.

Based on the above, even assuming that the Veteran's preexisting low back sprain was not "noted" at entrance into service, the Board finds that the record contains clear and unmistakable evidence showing that the Veteran had a preexisting back disability prior to active service which clearly and unmistakably was not aggravated by active service.  

For these reasons, the Board finds that the weight of the evidence demonstrates that the Veteran's preexisting low back strain that was noted upon service entrance did not increase in severity during (i.e., was not aggravated by) service as defined 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306.  Because aggravation by service of the preexisting low back strain is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for a low back disorder must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a low back disorder is denied. 


REMAND

Service Connection for Sleep Apnea

The August 2015 rating decision, in pertinent part, denied service connection for sleep apnea.  In an October 2015 written statement, the Veteran requested reconsideration of the denial of service connection for sleep apnea, contending that the sleep apnea is secondary to the service-connected PTSD.  The April 2016 rating decision (within the one year appeal period following the August 2015 rating decision), in pertinent part, readjudicated and continued the denial of service connection for sleep apnea, to include as secondary to the service-connected PTSD.  In May 2016, the Veteran filed a notice of disagreement with the denial of service connection for sleep apnea. 

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the AOJ and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R.	 § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed 
unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

The May 2016 notice of disagreement was properly filed with the AOJ on the format required by VA regulations.  See 38 C.F.R. § 20.201(a)(1) (2015).  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of service connection for sleep apnea, to include as secondary to the service-connected PTSD, for further procedural action.        

Accordingly, the issue of service connection for sleep apnea, to include as secondary to the service-connected PTSD, is REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issue of service connection for sleep apnea, to include as secondary to the service-connected PTSD.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


